Harvey, J.
(concurring in part, dissenting in part): I concur in the holding of the court that, in so far as plaintiff seeks to set aside the two deeds for property situated in Sedgwick county the action should be brought in that county a,nd cannot be maintained in Harvey county.
In so far as the action seeks to set aside the deed of the date of August 3, 1926, by W. G. Black to his wife, Mary E. Black, to real property in Harvey county, it is my judgment that this should not be joined with an action to set aside the will of W. G. Black, and that the demurrer for misjoinder should have been sustained. In view of the fact that the property described in this deed was the homestead of the parties, I do not find allegations in the petition sufficient to state a cause of action to set aside this deed, even if the actions can be joined.
Considering the petition in so far as it attempts to state a cause of action for setting aside the will of W. G. Black, it is my view that the allegations are too general in character and that the demurrer as to that should have been sustained. So far as all the real property is concerned, it was the will of plaintiff’s mother, Mary E. Black, which disposed of the property in a way that deprives plaintiff of an interest therein, and plaintiff makes no complaint of his mother’s will.